Title: To Benjamin Franklin from the Baron de Frey, 8 August 1780
From: Frey, Joseph-Pierre-Charles, baron de
To: Franklin, Benjamin


ExcellenceParis le 8. d’aoust 1780./.
Etant obligé d’aller aprés diner a Versailles, ou je résterois deux jours pour finir mes affaires, je viens prier Votre Excellence d’avoir la bonté de m’envoier (:par le porteur:) encore quatre L’ouis d’or pour pouvoir faire cet Voiage. Votre Excellence peut etre assuré, que pour vendredi matin je viendrois à Passy pour vous remettre le 20. guinée que V: E. aura eû la bonté de m’avancer, car je Suis Sur en mon retour de Versailles de récevoir mon argent de chéz moi, aiant récu avec le dernier Courier l’avis— La noble facon de penser, qui caractérise Votre Excellence me fait ésperer qu’elle voudra bien encore m’accorder ma demande, cet la seul grace que j’ose demander à V: E: et celle de me croire pénetrée de reconoissance. En attendant j’ai l’honneur d’etre avec un profond Respect di Votre Excellence très humble et très obeissant Serviteur
DE FreÿCapitaine au Service des Etas Unies de l’amérique
 
Notation: De Frey, Paris le 8. d’Aout 1780.
